EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerald D Stevens on February 5, 2021.
The application has been amended as follows: 
1. (currently amended) A longitudinally coupled resonator type surface acoustic wave filter comprising: a high-acoustic-velocity member; a low-acoustic-velocity film provided on the high-acoustic-velocity member; a piezoelectric film provided on the low-acoustic-velocity film; a plurality of interdigital transducers provided on the piezoelectric film and along a propagation direction of a surface acoustic wave and each including a plurality of electrode fingers; and reflectors arranged such that the interdigital transducers are interposed therebetween from both sides in the propagation direction of the surface acoustic wave; wherein a propagation velocity of a bulk wave in the high-acoustic-velocity member is higher than a propagation velocity of the bulk wave in the piezoelectric film; a propagation velocity of the bulk wave in the low-acoustic-velocity film is lower than the propagation velocity of the bulk wave in the piezoelectric film; an electrode finger pitch is uniform or substantially uniform in each of the interdigital transducers; and a wavelength determined by the electrode finger pitch in the reflector is defined as λ, and an inter-electrode finger center distance that is an interval between each of the interdigital transducers and the interdigital transducer adjacent thereto is not shorter than about 0.25λ and not longer than about 0.37λ; a thickness of the high-acoustic velocity member is greater than a thickness of the low-acoustic velocity film; an electrode finger at an end of one of the plurality of interdigital transducers is in contact with an electrode at an end of another one of the plurality of interdigital transducers that is adjacent to the one of the plurality of interdigital transducers; [[and]] the electrode finger at the end of one of the plurality of interdigital transducers is offset from the electrode finger at an end of one of the another one of the plurality of interdigital transducers; and each of the electrode finger at the end of the one of the plurality of interdigital transducers and the electrode finger at the end of one of the another one of the plurality of interdigital transducers is not connected to a busbar.
20. (cancelled)

Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the specific structural and functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843